Citation Nr: 0012266	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-51 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased rating for residuals, left 
chest, moderately severe, Muscle Group IV, minor, currently 
rated as 20 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
post-traumatic stress disorder (PTSD).

6.  Entitlement to an increased rating for residuals of a 
shell fragment wound, left chest, with multiple retained 
foreign bodies and residual pleurisy, currently rated as 20 
percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1944.  

In July 1982, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, denied entitlement 
to service connection for heart disease.  Following pertinent 
notice to the veteran the same month, a Notice of 
Disagreement was not received within the subsequent year.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision of the RO.  In 
June 1997, the Board, in response to such February 1996 
rating decision, issued a decision which included denials 
relative to issues 2-4 listed on the title page.  Thereafter, 
the veteran filed an appeal with the United States Court of 
Veterans Appeals (Court).  In March 1998, the Court vacated, 
relative to those three issues, the June 1997 Board decision 
and remanded these issues to the Board for additional 
development and readjudication.    

In July 1998, the appeal, in pertinent part, was remanded to 
the RO for additional development.  Following completion of 
the requested development, the RO, in a Supplemental 
Statement of the Case mailed to the veteran in November 1999, 
continued to deny each issue on appeal.

Thereafter, the appeal was returned to the Board.   

The first five issues listed on the title page will be 
addressed in the decision below.  The final issue listed on 
the title page will be addressed in a remand appearing at the 
end of the decision.


FINDINGS OF FACT

1.  In July 1982, the RO denied entitlement to service 
connection for heart disease; following pertinent 
notification to the veteran the same month, a Notice of 
Disagreement was not received within the subsequent year.

2.  The additional evidence received since the unappealed 
July 1982 rating denial of service connection for heart 
disease is, in its entirety, cumulative to that previously of 
record and is, in its entirety, not so significant that it 
must be considered in order to fairly decide the claim.

3.  The claims for service connection for hearing loss and 
tinnitus are, in each instance, not plausible.  

4.  Current manifestations of the veteran's service-connected 
residuals of injury involving the left chest, Muscle 
Group IV, include complaint of occasional pain in the left 
chest, without evidence of appreciable loss of musculature 
and with a recently demonstrated ability to abduct the left 
upper extremity to 160 degrees, productive, in total, of not 
more than moderately severe overall injury.

5.  Current manifestations of the veteran's service-connected 
PTSD include very infrequent combat-related dreams, coherent 
speech, and intact judgment and insight, with no ascertained 
social or industrial impairment, productive, collectively, of 
PTSD which is less than mild in severity. 




CONCLUSIONS OF LAW

1.  Evidence received since the unappealed July 1982 rating 
denial of service connection for heart disease is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claims for service connection for hearing loss and 
tinnitus are, in each instance, not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for a rating in excess of 20 percent for 
residuals, left chest, moderately severe, Muscle Group IV, 
minor, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45 and Part 4, 
Diagnostic Code 5304 (1999).

4.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.7 and Part 4, Diagnostic Code 9411, as promulgated in 
38 C.F.R. § 4.132 (in effect through November 6, 1996) and 
38 C.F.R. § 4.130 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the final three issues listed on the 
title page are, in each instance, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that these claims are plausible.  The Board is also satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for residuals, left chest, 
moderately severe, Muscle Group IV, minor, for which the RO 
has assigned a 20 percent rating under Diagnostic Code 5304 
of the Rating Schedule; for residuals of a shell fragment 
wound, left chest, with multiple retained foreign bodies and 
residual pleurisy, rated 20 percent disabling under 
Diagnostic Code 6818; and for PTSD, rated noncompensable 
under Diagnostic Code 9411. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of each 
disability for which entitlement to an increased rating is 
asserted.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to any disability for which entitlement to an 
increased rating is currently asserted on appeal.


I.  New and Material Evidence, Heart Disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 1991).  In addition, secondary 
service connection can be granted for disability which was 
either caused or chronically worsened (though only to the 
extent of such worsening) by a service-connected disability.  
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).  The July 1982 rating denial of service connection 
for heart disease is final, based upon the evidence then of 
record.  38 U.S.C.A. § 7105 (West 1991).  However, if new and 
material evidence is submitted, a previously denied claim 
must be reopened.  38 U.S.C.A. § 5108.  Therefore, the issue 
for appellate determination is whether the evidence received 
since the July 1982 decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

In denying service connection for heart disease in July 1982, 
the RO observed that heart disease, shown in the early 
1980's, was not related to the veteran's service-incurred 
shell fragment wounds involving the left chest.  Evidence in 
the RO's possession in July 1982 included the veteran's 
service medical records, which are negative for any reference 
to heart disease.  Also of record in July 1982 was evidence 
of VA origin dated earlier in 1982 which reflected that the 
veteran had arteriosclerotic heart disease.  Chest X-ray 
examination, apparently accomplished in January 1982, is 
shown to have revealed a metallic fragment in the posterior 
left ventricular wall.  

Evidence added to the record since July 1982 includes a 
report pertaining to the veteran's having undergone bypass 
graft surgery under non-VA auspices in 1993.  The surgical 
report denotes that a "piece of shrapnel was lodged in the 
inferior wall of the left ventricle" and that the surgeon 
"was unable to find any evidence that the heart was ever 
entered."  Also of recent submission is a report, which was 
apparently not of record in July 1982, pertaining to VA 
outpatient treatment rendered the veteran in October 1980; 
the diagnosis was coronary artery disease. The recently 
received evidence also includes a report pertaining to a 
chest X-ray examination, performed under non-VA auspices in 
November 1993, which reflects that "[a] small 3mm slender 
metallic body [was] apparently associated with or within the 
left ventricle"; and a report pertaining to the veteran's 
examination under non-VA auspices in 1996, on which the 
pertinent assessment was arteriosclerotic heart disease.

The veteran contends, in essence, that he presently has 
coronary artery disease which is related to impairment 
associable with his service-connected shell fragment wounds 
involving the left chest.  In considering whether new and 
material evidence has been submitted to reopen his related 
claim for service connection for heart disease, the Board has 
determined that the evidence added to the record since July 
1982 is not new and material.  In reaching such conclusion, 
the Board is constrained to point out that the recently 
received X-ray evidence reflecting retained shrapnel in the 
veteran's left ventricle conveys information of which the RO 
was aware (based on the above-cited January 1982 chest X-ray) 
in July 1982.  Further, the October 1980 VA outpatient 
treatment report reflecting an assessment of coronary artery 
disease merely conveys information (though dated several 
years earlier) of which the RO was cognizant in July 1982, 
there having then been evidence of record reflecting an 
assessment of arteriosclerotic heart disease (the same 
pathology, moreover, as is shown in the recently received 
1996 non-VA item of evidence).  The foregoing recently 
received evidence is, therefore, 'cumulative' to that of 
which the RO was previously aware.  As such, this evidence, 
in accordance with the related aspect of 38 C.F.R. 
§ 3.156(a), is not 'new'.  If the evidence submitted in 
conjunction with an appellant's attempt to reopen a claim for 
service connection is not 'new', no further inquiry as to 
whether that evidence is 'material' need be undertaken.  See 
Anglin v. West, No. 99-7019 (Fed. Cir. Feb. 15, 2000).  In 
light of the above observations, then, it is concluded that 
no item of 'new and material' evidence, in accordance with 
the above-cited provisions of 38 C.F.R. § 3.156(a), has been 
submitted in conjunction with the veteran's attempt to reopen 
his claim for service connection for heart disease.  
Therefore, such claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

II.  Hearing Loss

III.  Tinnitus

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues II and III is whether he has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues II and III 
are, in either instance, well grounded.

The veteran asserts that he presently has hearing loss which 
is due to inservice exposure to weapons firing-related 
acoustic trauma.  In this regard, however, service medical 
records are negative for any reference to hearing loss.  Most 
significantly, the Board would point out that the record, in 
its entirety, is negative for any evidence demonstrating that 
the veteran presently has hearing loss involving either ear 
in accordance with 38 C.F.R. § 3.385 (1999).  Inasmuch, then, 
as the veteran is not shown to presently have impaired 
hearing for VA compensation purposes, a plausible claim for 
service connection for hearing loss, in the absence of 
current disability, is not presented.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, such claim 
is not well grounded.  38 U.S.C.A. § 5107(a).  

Concerning his claim for service connection for tinnitus, the 
veteran contends that he presently has tinnitus which is due 
to inservice exposure to weapons firing-related acoustic 
trauma.  In this regard, however, the Board would point out 
that service medical records are negative for any reference 
to tinnitus.  Subsequent to service, when seen for VA 
outpatient treatment in January 1982, the veteran related 
that he had experienced tinnitus for the preceding several 
years.  When examined by VA in October 1995, the veteran 
indicated that he had experienced tinnitus for the previous 
20 years.  A November 1995 statement from the veteran's wife 
related that the veteran had experienced "ringing" in his 
ears as early as her initial association with the veteran in 
late 1945.  However, the Board must emphasize that while the 
veteran apparently has tinnitus currently, there is no 
evidence relating the same to service.  Further, while the 
Board acknowledges the statement from the veteran's wife to 
the effect that the veteran may in fact have had tinnitus 
proximate to the time of his discharge from service, the 
Board would emphasize that her statement is not probative of 
service-incurred tinnitus inasmuch as the substance contained 
therein (that the veteran experienced "ringing" at a given 
time) is not a matter she would have actually observed.  See 
Layno v. Brown, 6 Vet.App. 465, 470 (1994).  Given the 
foregoing considerations, and in the absence of any evidence 
otherwise relating the veteran's tinnitus to service, a 
plausible claim for service connection therefor is not 
presented.  See Grottveit v. Brown, 5 Vet.App. 91 (1993).  
Consequently, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).

With respect to the veteran's claim for service connection 
for hearing loss as well as his claim for service connection 
for tinnitus, the Board has considered the provisions of 
38 U.S.C.A. § 1154(b), which pertain to combat veterans, as 
interpreted in Collette v. Brown, 82 F.3d 389 (Fed.Cir. 
1996).  As to the veteran's claim for service connection for 
hearing loss, however, in the absence of present pertinent 
disability (impaired hearing for VA compensation purposes, 
i.e., in accordance with 38 C.F.R. § 3.385), the provisions 
of 38 U.S.C.A. § 1154(b) are not for application.  With 
respect to the veteran's claim for service connection for 
tinnitus, the Board is constrained to point out that the 
veteran's above-cited assertions, interpreted as favorably to 
his claim as possible, still purport to date the onset of his 
tinnitus to the mid-1970's.  Since such time is many years 
after his involvement in combat during World War II, the 
Board is constrained to conclude that one of the requisite 
elements of 38 U.S.C.A. § 1154(b), i.e., the provision of 
satisfactory evidence of service incurrence, is not met.  In 
view of the foregoing, then, the Board concludes that 
consideration of the provisions of 38 U.S.C.A. § 1154(b) 
provides no basis to alter the Board's above-addressed 
determination relative to the veteran's claim for service 
connection for either hearing loss or tinnitus. 

In addition, although the Board has considered and disposed 
of the veteran's two foregoing claims for service connection 
on a ground which is, in each instance, different from that 
of the RO, the veteran has not been prejudiced by the Board's 
decision.  This is because, in assuming that these claims 
were well grounded, the RO accorded the veteran greater 
consideration than either claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether either claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to each of the latter two above-
addressed issues, the Board is of the opinion that its 
discussion above bearing on each issue is sufficient, as to 
each respective disability for which service connection is 
claimed, to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
relative to each corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


IV.  Increased Rating, Shell Fragment Wound, Muscle Group IV

Pursuant to Diagnostic Code 5304 (as promulgated prior to 
July 3, 1997, and as in effect presently), a 20 percent 
rating is warranted for either moderately severe or severe 
injury to Muscle Group IV (intrinsic muscles of the shoulder 
girdle).  In addition, pursuant to Diagnostic Code 7801, a 
30 percent rating is warranted for scarring which exceeds 
one-half square foot in area.

Service medical records reflect that in March 1944, the 
veteran sustained multiple shell fragment wounds due to the 
explosion of a grenade on which he had fallen to shield 
service comrades.  Following debridement, the veteran was 
hospitalized for treatment including secondary closure of 
avulsed areas on his chest wall.  In June 1944, numerous 
scars on his left chest were described as "well healed."  In 
November 1944, the veteran was medically discharged from 
service owing to incapacitation involving his left lung.  
Apparently based solely on service medical evidence, service 
connection for gunshot wound residuals involving the left 
chest was granted in a rating decision entered in December 
1944, at which time a comprehensive rating of 50 percent 
disabling was assigned.  The evaluation was reduced to 
30 percent disabling in a rating decision entered 
approximately two weeks later in December 1944.

When examined by VA in May 1945, at which time the veteran 
complained of "pains over the left chest," findings on 
examination included scars over the left base cardiac area 
and in the upper axillary area.  The pertinent diagnosis 
implicated shell fragment wounds involving the left arm and 
left chest "with symptoms."  Based on the report of the 
foregoing examination, the veteran's comprehensive 30 percent 
rating for shell fragment wound residuals involving the left 
chest was continued in a rating decision entered in June 
1945.

When examined by VA in December 1948, pertinent findings 
(relative to this aspect of the appeal) included multiple 
scars involving the left chest and left chest wall, the 
largest of which was 5 inches in length and none of which was 
either tender or symptomatic.  In a rating decision entered 
in December 1948, the veteran's service-connected shell 
fragment wound disability complex was restated into separate 
disabilities, to include, pertinently, shell fragment wound 
residuals, left chest, moderately severe, Muscle Group IV, 
minor, for which a 20 percent rating was assigned under the 
provisions of Diagnostic Code 5304.

When examined by VA in October 1995, at which time the 
veteran complained of experiencing an occasional ache in his 
left chest and left axillary area and additionally indicated 
that strength in his left upper extremity was "okay," 
findings on examination included multiple nontender scars 
involving the veteran's left chest and left axillary area.  
In addition to several scars related to post service 
surgeries, the longest scar associable with the veteran's 
service-incurred shell fragment wounds was apparently a 12 
cm. scar (which was flat and nontender) in the area of the 
left lateral chest.  The veteran's left arm and shoulder 
strength (as well as mobility) were described as "normal."  
The pertinent examination diagnosis was multiple shrapnel 
wounds with scarring, all well healed and nontender, 
secondary to war injury of the left chest and axillary area, 
as well as the inner aspect of the upper arm.

When the veteran was examined by VA in April 1999, he denied 
having (as recorded by the examiner) "any disability from his 
left shoulder".  Findings on physical examination included 
shrapnel type wounds over the left chest midline area with 
significant scarring and a "reported" exit wound present in 
the left pectoral region superior to the nipple with 
scarring.  There was "no significant loss of muscle or 
tissue" and the scars were described as being nontender.  The 
veteran exhibited an ability to abduct his left upper 
extremity to 160 degrees.  There was no tenderness about the 
left shoulder girdle muscles; they were of symmetrical tone 
on comparison with the right.  

The veteran contends, in essence, that his service-connected 
residuals, left chest, moderately severe, Muscle Group IV, 
minor, are more severely disabling than currently evaluated.  
In considering the veteran's claim for an increased rating 
therefor, the Board has no reason to dispute his complaint to 
the effect that he experiences occasional pain in his left 
chest and axillary area.  Notwithstanding the foregoing 
consideration, however, the Board is of the opinion that an 
increased rating for such service-connected disability is not 
in order.  In reaching the foregoing conclusion, the Board 
would stress that, while injury to the veteran's Muscle 
Group IV musculature which is either "moderately severe" or 
"severe" in degree would still (if present) be only 
commensurate with his present 20 percent rating, the record 
gives no indication of 'significant' pertinent musculature 
impairment.  Further, while the report of the veteran's 
October 1995 examination by VA documents the presence of 
multiple fragment wound-related scars (the longest of which 
was apparently 12 cm. in length), there is no indication that 
the scars (or any individual scar) covered more than a 
relatively small area (and in no instance approached one-
half square foot in area), precluding any notion of 
entitlement to a 30 percent rating in accordance with the 
provisions of Diagnostic Code 7801.  Finally, given the 
veteran's demonstrated ability on the April 1999 VA 
examination to abduct his left upper extremity to 160 degrees 
(which is, see 38 C.F.R. § 4.70, Plate I (1999), to a point 
well above the level of the shoulder plane), entitlement to a 
30 percent rating in accordance with the provisions of 
Diagnostic Code 5201 is clearly not in order, such motion 
being well in excess of 25 degrees from the side.   Given the 
foregoing observations, then, the Board is persuaded that the 
veteran's service-connected residuals of injury to Muscle 
group IV are productive of, at most, not more than moderately 
severe overall disability.  Inasmuch as such level of 
disability is commensurate with the veteran's present (and 
protected, see 38 U.S.C.A. § 1110 (West 1991)) 20 percent 
rating, the Board concludes that entitlement to an increased 
rating for such service-connected disability is not 
warranted.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the intrinsic left shoulder musculature, 
including general functional loss, weakened movement and 
excess fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board finds it noteworthy that, on the occasion of his April 
1999 VA examination, the veteran indicated that he was free 
of any disablement involving his left shoulder or the related 
musculature.  Equally significant, the veteran indicated that 
he took no medications for pain.  The foregoing 
considerations, in the Board's view, militate persuasively 
against the existence of sufficient disablement, relative to 
service-connected impairment involving the veteran's 
intrinsic left shoulder musculature, as to warrant the 
assignment of a higher disability rating predicated on either 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  The Board has also 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to left chest residual disablement related-functional loss.  
However, the Board finds it noteworthy that, when the veteran 
was examined by VA in October 1995, the examiner specifically 
noted that the veteran's lungs and thorax moved normally, 
which consideration, in the Board's view, militates 
persuasively against the presence of pertinent functional 
loss as might otherwise provide a basis upon which to assign 
a higher disability rating predicated on 38 C.F.R. § 4.10.  
The Board has also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  However, the record does not show that the actual 
manifestations of the above-addressed service-connected 
disablement more closely approximate those required for a 
rating in excess of that currently assigned.  Accordingly, 
the Board is unable to identify a reasonable basis for a 
grant of this aspect of the benefit sought on appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45 
and Part 4, Diagnostic Code 5304.


V.  Increased Rating, PTSD

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the evaluation of the veteran's service-connected PTSD turned 
on the severity of his overall social and industrial 
impairment.  A noncompensable rating was warranted where such 
impairment somewhat adversely affected relationships with 
others but occasioned no impairment in working ability; if 
such impairment occasioned "mild" social and industrial 
impairment, a 10 percent rating was warranted.  38 C.F.R. 
§ 4.132.

In addition, effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996) and 38 C.F.R. 
§ 4.130.  Pursuant to Diagnostic Code 9411 under the revised 
criteria, a noncompensable rating is warranted for 
psychiatric impairment which has been formally diagnosed, but 
where the symptoms thereof are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

The veteran contends, in essence, that his service-connected 
PTSD is more severely disabling than currently evaluated.  In 
this regard, when he was examined by VA in September 1995, 
the veteran indicated that he experienced combat-related 
dreams only once every six months.  Findings on mental status 
examination included orientation in three spheres; affect was 
described as being "good", and the veteran demonstrated no 
"pronounced anxiety" or evidence of depression.  Insight and 
judgment were, in each instance, described as being "intact".  
The diagnosis was PTSD.  The examiner further commented that 
the veteran's PTSD had "not had an extensive impact either on 
[the veteran's] ability to conduct relationships or to be 
employed."  

Most recently, the veteran, who was then employed as a real 
estate appraiser, was examined by VA in August 1999.  He 
related that, while he had experienced distressing combat-
related dreams shortly after service, they had now (as 
recorded by the examiner) "subsided down quite a bit", and he 
was no longer bothered by service-related dreams.  The 
veteran indicated that he often went out to the coffee shop 
and visited friends.  On mental status examination, the 
veteran seemed to be anxious, though "quite pleasant" and 
"without any abnormal behavior".  His speech was described as 
being "clear and coherent", and his thought content was 
described as being "organized".  He was oriented in four 
spheres, and his attention and concentration were, in each 
instance, described as being "good".  His insight and 
judgment were, in each instance, described as being "intact".  
The pertinent diagnosis was PTSD, "minimal to mild", by 
history, and a score of 70 was assigned as being 
representative of his Global Assessment of Functioning (GAF).  
The VA examiner further commented that the veteran appeared 
to have only "very minimal symptomatologies" related to his 
inservice war experiences and that what "ongoing adjustment" 
problems he had were related to his medical problems.  

In considering the veteran's claim for an increased rating 
for his service-connected PTSD, the Board is of the opinion, 
in light of the reasoning advanced hereinbelow, that his 
presently assigned noncompensable rating, at least in 
accordance with the above-cited criteria that was in effect 
through November 6, 1996, is fully appropriate.  In reaching 
such conclusion, the Board is constrained to point out that 
the veteran's service-connected PTSD is not shown to occasion 
any ascertained social impairment.  In this regard, on the 
occasion of his August 1999 VA examination, he interacted 
well with the examiner and related that he visited friends, 
apparently at a local coffee shop, on a frequent basis.  In 
addition, the veteran's PTSD would not appear to be 
productive of any ascertained industrial inadaptability.  In 
this regard, he apparently continues to be employed as a real 
estate appraiser and there is no indication reflected on the 
reports pertaining to either above-addressed VA examination 
that his PTSD occasions any appreciable impairment in his 
ability to be employed.  In view of the foregoing 
observations, then, the Board concludes that any present 
social or industrial impairment traceable to the veteran's 
PTSD is less than 'mild'.  Therefore, an increased rating for 
his PTSD, at least in accordance with the provisions of 
Diagnostic Code 9411 in effect through November 6, 1996, is 
not in order.

The Board is, in addition, of the opinion that entitlement to 
a compensable rating for PTSD pursuant to the revised above-
addressed criteria (for Diagnostic Code 9411) that became 
effective November 7, 1996, is not warranted.  In reaching 
this conclusion, the Board would point out that, based on the 
reports pertaining to each above-cited VA examination and as 
was observed by the Board hereinabove, the symptoms of the 
veteran's PTSD are "not severe enough....to interfere with 
occupational and social functioning", such level of 
impairment being representative of that commensurate with a 
noncompensable rating under the revised criteria.  Nor is 
there any evidence that the veteran's PTSD is of such 
severity as "to require continuous medication", the latter 
consideration also being characteristic of a pertinent 
noncompensable evaluation.  Given the foregoing observations, 
then, and in the apparent absence of any factor probative of 
such disablement as to warrant the assignment of a 10 percent 
rating under the revised criteria that became effective on 
November 7, 1996, an increased disability rating in 
accordance with such criteria is not in order.  

In making the foregoing determination, the Board has also 
given consideration to the above-stated provisions of 
38 C.F.R. § 4.7.  However, the record does not show that the 
actual manifestations of the veteran's service-connected PTSD 
more closely approximate those required for a 10 percent 
rating than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7 and Part 
4, Diagnostic Code 9411, as promulgated in 38 C.F.R. § 4.132 
(in effect through November 6, 1996) and 38 C.F.R. § 4.130 
(1999).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
heart disease is denied. 

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for hearing loss and 
tinnitus is, in each instance, denied.

An increased rating for residuals, left chest, moderately 
severe, Muscle Group IV, minor, is denied.

An increased rating for PTSD is denied. 


REMAND

As noted above, the veteran's service-connected residuals of 
a shell fragment wound, left chest, with multiple retained 
foreign bodies and residual pleurisy, are presently rated 20 
percent disabling under Diagnostic Code 6818.  However, 
during the pendency of such aspect of the veteran's appeal, 
the provisions of Diagnostic Code 6818, effective October 7, 
1996, were rescinded by VA.  See 61 Fed. Reg. 46,720-731 
(1996).  Therefore, the Board is of the view that this aspect 
of the veteran's appeal must be remanded to the RO for the 
assignment of, and readjudication pursuant to, an appropriate 
Diagnostic Code before further related appellate action might 
ensue.  Further development to accomplish the foregoing is, 
therefore, specified below.

Accordingly, the case is REMANDED for the following:  

1.  The RO should arrange for the veteran 
to undergo pertinent examination by VA, 
to include pulmonary function testing, to 
determine the current severity of his 
service-connected residuals of a shell 
fragment wound, left chest, with multiple 
retained foreign bodies and residual 
pleurisy.  Any special diagnostic 
studies, in addition to pulmonary 
function testing, deemed necessary should 
be performed, and the claims folder must 
be made available to the examiner for 
review prior to the examination.   

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's claim for an 
increased rating for his service-
connected residuals of a shell fragment 
wound, left chest, with multiple retained 
foreign bodies and residual pleurisy.  In 
readjudicating such claim, the RO should 
consider the revised Code criteria 
pertaining to the evaluation thereof, 
38 C.F.R. Part 4 (effective October 7, 
1996), as well as the criteria (Code 
6818) in effect prior to October 7, 1996, 
rating the veteran under the criteria 
most favorable to him. 

4.  If the remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

